Citation Nr: 0331021	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  00-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On September 27, 2002, the Board of Veterans' Appeals (BVA 
or Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Contact the health-care providers 
named in the January 2003 Releases of 
Information and request that they 
provide copies of the veteran's 
treatment records.

2.  Thereafter, make arrangements with 
the appropriate VA medical facilities 
for the veteran to be afforded the 
following examinations:  an orthopedic 
examination and a neurological 
examination.

The purpose of the orthopedic and 
neurological examinations is to obtain 
medical evidence regarding the current 
nature and extent of impairment from the 
veteran's service-connected low back 
disability.  All indicated tests and 
studies, including X-rays, 
electromyography studies, and range of 
motion studies in degrees, should be 
conducted.  Send the claims folder to 
the examiners for review.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment should be 
identified, and the examiners should be 
requested to assess the effects of any 
pain.  The physicians should also 
express their opinions concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups).  If this is not 
feasible, the physicians should so 
state.  The examiners should also 
provide an opinion concerning the impact 
of the veteran's low back disability on 
his ability to work.

The neurological examiner should review 
the veteran's medical records, including 
the November 2000 lumbar myelogram from 
St. Mary's Mercy Medical Center showing 
mild central disc bulge with no nerve 
root compression at the L4-L5 level; the 
September 2001 VA examination report 
showing a diagnosis of low back pain due 
to central bulging herniated disc at L4-
L5, with clinical findings suggesting 
irritation of the L5 nerve root; and the 
normal October 2001 electromyography and 
nerve conduction studies from the Battle 
Creek, Michigan VA Medical Center.  The 
neurological examiner should then 
specifically indicate whether the 
veteran has intervertebral disc syndrome 
(IDS) affecting his lower back.  If the 
neurological examiner concludes that the 
veteran does have IDS affecting his 
lower back, the examiner should indicate 
whether the veteran has experienced 
incapacitating episodes (i.e. periods of 
acute signs and symptoms due to IDS that 
require bed rest prescribed by a 
physician and treatment by a physician) 
of IDS over the past 12 months, and if 
so, identify the total duration of those 
episodes over the past 12 months.  The 
neurological examiner should also 
identify the orthopedic and neurologic 
signs and symptoms resulting from IDS 
that are present constantly, or nearly 
so.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





